


--------------------------------------------------------------------------------



EXHIBIT 10.4.12


[EXECUTIVE/CHAIRMAN RESTRICTED STOCK GRANT NOTICE]


INVENTIV HEALTH, INC.


RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT, dated as
of                                                                                     
is made between inVentiv Health, Inc., a Delaware corporation (the "Company"),
and (the "Executive").


1. Restricted Stock Award. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Executive, as of the date hereof
(the "Grant Date"), an award of  shares of common stock, par value $.001 per
share, of the Company (the "Restricted Stock"). The Restricted Shares are
granted under the inVentiv Health, Inc. 2006 Long-Term Incentive Plan (the
"Plan") and shall be governed by terms of the Plan, the terms of which are
incorporated by reference into this Restricted Stock Award Agreement.  Subject
to the terms of this Agreement, the Executive shall be entitled to exercise and
enjoy all rights and entitlements, and will be subject to all obligations and
restrictions, of ownership of the Restricted Stock as set forth in the Company's
Certificate of Incorporation, as amended, including without limitation the
right, subject to Section 7.3 of the Plan, to participate in all dividends and
distributions with respect to the Company’s Common Stock.


2. Restrictions. The following restrictions shall apply to each share of
Restricted Stock: (i) until such Restricted Stock vests in accordance with
Section 3 hereof, either (a) one or more stock certificates representing the
Restricted Stock will be issued in the Executive's name, but will be held in
custody by the Company or an escrow agent (which may be a brokerage firm)
appointed by the Company or (b) the Restricted Stock will be reflected in an
electronic account, and the Executive will not sell, assign, transfer or
otherwise encumber any such unvested shares of Restricted Stock, other than by
will or the laws of descent and distribution, and any such attempted disposition
or encumbrance shall be void and unenforceable against the Company, provided
that the Executive may assign or transfer unvested shares of Restricted Stock
with the consent of the Committee to (I) the Executive’s spouse, children or
grandchildren (including any adopted and step children or grandchildren), (II)
to a trust or partnership for the benefit of one or more of the Executive or the
persons referred to in clause (I), or (III) for charitable donations; provided
that the recipient shall be bound by and subject to all of the terms and
conditions of the Plan and this Agreement and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Executive shall remain bound by the terms and conditions of the Plan;
(ii) the stock certificate or certificates representing the Restricted Stock
shall initially bear the legends provided for in Sections 8(a) and 8(b) below;
(iii) except as provided in Section 3(b), at such time as the Executive's is no
longer providing services to the Company, whether voluntarily or involuntarily,
all shares of Restricted Stock which had not vested as of the date of such
termination of services will be forfeited and returned to the Company, and all
rights of the Executive or the Executive's heirs in and to such shares will
terminate, unless the Committee determines otherwise in its sole and absolute
discretion.  The Executive shall be deemed no longer to be providing services to
the Company only if he is neither an employee nor a member of the Board of
Directors of the Company, provided that, without limitation of the preceding
sentence, the Committee shall have the discretion to determine that "services"
shall continue thereafter if the Executive is providing services as an
independent contractor to the Company.  Subject to applicable law, the Executive
may sell, transfer, assign, give, place in trust, or otherwise dispose of or
pledge, grant a security interest in, or otherwise encumber vested shares of
Restricted Stock.


3. Vesting of Restricted Stock.  (a)  The Restricted Stock will vest as follows:


[vesting schedule]


(b)  All unvested shares of Restricted Stock will immediately become vested upon
the occurrence of an event specified in the employment agreement between the
Company and the Executive as having the effect of accelerating the vesting of an
award of restricted shares of Common Stock of the Company, to the extent and
upon the terms and conditions set forth in such agreement.  Such rights of
acceleration are in addition to, and not in lieu of, any provision in the Plan
for acceleration of vesting of restricted shares of Common Stock based on the
same or similar events that is, by the terms of the Plan, otherwise applicable
hereto.


4. Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any shares of Restricted Stock, the Company will deliver to the
Executive a certificate or certificates for the number of shares of Restricted
Stock which had so vested, endorsed with the legend provided for in Section
8(b).  Alternatively, the Company may elect to deliver vested shares of
Restricted Stock electronically, and if it does so, the Executive agrees to
establish an account with a brokerage firm selected by the Company for the
purpose of receiving such shares.


5.  Tax Withholding.  It is a condition to the award of the Restricted Stock to
the Executive that the Executive make arrangements satisfactory to the Company
to satisfy all tax withholding amounts and other required deductions with
respect to the Restricted Stock.  The Executive will be permitted to satisfy
these obligations by (i) making a cash payment to the Company or (ii) directing
the Company to sell vested shares of Restricted Stock in an amount sufficient to
generate net proceeds equal to or exceeding the amount of such obligations.  If
the Executive does not satisfy such obligations as and when the same become due,
the Company will be entitled to withhold a number of shares of Restricted Stock
having a value, determined in the sole discretion of the Company, equal to the
amount of the unsatisfied obligations and the Executive will have no further
interest in the withheld shares or any proceeds thereof and will have no right
to be compensated therefor.


6.  Regulatory Compliance. The issuance and delivery of any stock certificates
representing vested shares of Restricted Stock may be postponed by the Company
for such period as may be required to comply with any applicable requirements
under the federal securities laws or under any other law or regulation
applicable to the issuance or delivery of such shares. The Company shall not be
obligated to deliver any vested shares of Restricted Stock to the Executive if
the Company believes that such delivery would constitute a violation of any
applicable law or regulation.


7. Representations and Warranties. The Executive hereby represents and warrants
that the Restricted Stock awarded pursuant to this Agreement is being acquired
for the Executive's own account, for investment purposes and not with a view to
distribution thereof. The Executive acknowledges and agrees that any sale or
distribution of shares of Restricted Stock that have become vested may be made
only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act of 1933, as amended (the "Securities Act"), which
registration statement has become effective and is current with regard to the
shares being sold, or (ii) a specific exemption from the registration
requirements of the Securities Act that is confirmed in a favorable written
opinion of counsel, in form and substance satisfactory to counsel for the
Company, prior to any such sale or distribution. The Executive hereby consents
to such action as the Board or the Company deems necessary or appropriate from
time to time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this Agreement, including but not limited to placing restrictive legends on
certificates evidencing shares of Restricted Stock (whether or not vested) and
delivering stop transfer instructions to the Company's stock transfer agent.


8. Legends. (a) Each certificate representing any unvested shares of Restricted
Stock shall be endorsed with a legend in substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF, WHICH PROVIDES, AMONG OTHER
THINGS, FOR CERTAIN RESTRICTIONS ON THE TRANSFER AND ENCUMBRANCE OF SUCH SHARES.
A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY"


(b) In addition to the legend set forth in paragraph (a) and above, until
registered under the Securities Act, each certificate representing shares of
Restricted Stock shall be endorsed with a legend in substantially the following
form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT SUCH REGISTRATION, EXCEPT UPON DELIVERY TO THE COMPANY OF SUCH EVIDENCE
AS MAYBE SATISFACTORY TO COUNSEL FOR THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER"


9. Miscellaneous


(a) Construction. This Agreement will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on the Executive.


(b) Dilution. Nothing in this Agreement will restrict or limit in any way the
right of the Board to issue or sell stock of the Company (or securities
convertible into stock of the Company) on such terms and conditions as it deems
to be in the best interests of the Company, including, without limitation, stock
and securities issued or sold in connection with mergers and acquisitions, stock
and securities issued or sold in connection with investments in the Company,
stock issued or sold in connection with any stock option or similar plan, and
stock issued or contributed to any qualified stock bonus or employee stock
ownership plan.


(c) Notices. Any notice hereunder shall be in writing and personally delivered
or sent by registered or certified mail, return receipt requested, and addressed
to the Company at inVentiv Health, Inc., 200 Cottontail Lane, Vantage Court
North, Somerset, New Jersey 08873, Attention: Chief Financial Officer, or to the
Executive at 200 Cottontail Lane, Vantage Court North, Somerset, New Jersey
08873, subject to the right of any party hereto to designate at any time
hereafter in writing some other address.


(d) Counterparts. This Agreement may be executed in counterparts each of which
taken together shall constitute one and the same instrument.


(e) Governing Law. This Agreement, which constitutes the entire agreement of the
parties with respect to the grant to the Executive of the Restricted Stock,
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without regard to principles thereof regarding conflict
of laws.


(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Executive.


(h)  Forfeiture of Restricted Stock. The Restricted Stock is subject to
forfeiture upon a determination by the Committee that the Executive has engaged
in any of the conduct described in the first sentence of Section 13.5 of the
Plan and that the Restricted Stock should be forfeited as a consequence.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


INVENTIV HEALTH, INC.








By:  ___________________________________
      Name:
      Title:







 


--------------------------------------------------------------------------------


